Citation Nr: 1242701	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the instant matter has been the subject of three prior remands by the Board for further development.  As will be discussed in further detail below, the Board is satisfied that the terms of its prior remands have been complied with; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The Veteran's currently diagnosed hypertension was first identified many years after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim service connection for hypertension in February 2005.  The following month, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as statements from military medical personnel, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  

Although the March 2005 letter did not provide the Veteran with the specific criteria for establishing service connection on a secondary basis or include the notice elements required by Dingess, supra, a July 2011 notice letter included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Veteran's claim was thereafter several times readjudicated.  Thus, any error with respect to the timing of notice on those elements was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).

As to the lack of notice regarding how to substantiate a claim on a secondary basis, the Board notes that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim. See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  Notably, neither the Veteran nor his representative has raised an issue with regard to the adequacy of notice provided in this case.  Further, the matter has thrice been remanded by the Board for further development specific to the issue of secondary service connection.  The Veteran has also submitted private medical evidence suggesting a link between his hypertension and posttraumatic stress disorder (PTSD) and his representative provided treatise evidence of the same.

Given the facts of this case, the Board finds that although the Veteran was not specifically informed of how to substantiate a claim on a secondary basis, the Veteran did have a meaningful opportunity to participate in the development of his claim, and indeed had been an active participate in the development and adjudication of his claims.  Accordingly, the Board finds that the Veteran had not been prejudiced by notice error in this case.  See Overton v. Nicholson, 20 Vet. App. 427, 235 (2006) (notice errors that render a claimant without a "meaningful opportunity to participate effectively in the processing of his or her claim" are prejudicial).

Regarding the duty to assist, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence, and statements from the Veteran.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.

Further, the Veteran has been afforded multiple VA examinations in connection with his claim for service connection for hypertension.  A review of the examination reports reveals that the examiners reviewed the claims folder and considered the lay contentions of the Veteran, as well as the private medical evidence and treatise excerpt cited by the Veteran's representative regarding the association between hypertension and PTSD, before expressing their opinions regarding the likelihood that the Veteran's hypertension was caused or aggravated by a service connected disability.  The examiners explained why their conclusions differed from those set forth by the private clinician and suggested in the treatise excerpt.  The Board finds that the VA examiners provided the requested opinions, to specifically include an opinion on aggravation as required by the previous Board's prior remands.  The Board finds that the examiners' opinions are supported by adequate rationales and also comply with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2012).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2012)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)

Here, the record shows that the Veteran has a current diagnosis of hypertension and was granted service connection for PTSD in February 2009, effective February 24, 2005, and for coronary artery disease (CAD) in December 2010, effective August 31, 2010.  The Board notes that the grant of service connection for CAD was based on the Veteran's service in Vietnam and presumed exposure to herbicides.  

At the outset, the Board notes that it does not appear as though the Veteran is claiming that his hypertension is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Indeed, in support of his claim he submitted a December 2005 statement from a private physician, T.S., M.D., who stated that the Veteran's hypertension "may well have been brought on by a combination of his [PTSD] and increased anxiety and stress over the years."  However, Dr. T.S. also stated that it was his belief that the Veteran's hypertension is related to his military service during his time in Vietnam.  In an April 2009 statement, Dr. T.S. stated his opinion that the Veteran's PTSD symptoms and the stress that he was exposed to during military service contributed to some of his hypertension.  

Upon review of the evidence of record, the Board finds that service connection on either a direct basis or a presumptive chronic disease basis is not warranted.  The Veteran's STRs are silent for complaints or treatment related to high blood pressure.  The first indication of hypertension contained in his post-service medical records is in April 2002 when his blood pressure was noted to be 170/105.  Dr. T.S. noted that the Veteran had "never really had a history of [hypertension], although it tends to run in the family."  (The Board notes that per the Veteran's reported history, hypertension was first indicated in the late 80's to early 90's, when he was turned down for insurance.)  The Veteran continued to demonstrate increased blood pressure readings and in October 2003, he was prescribed Cozaar to treat his hypertension.  To the extent that Dr. T.S.'s statement can be read as attributing the Veteran's hypertension directly to the stress to which the Veteran was exposed to in service, Dr. T.S. did not support that conclusion with any analysis or rationale.  The Board notes that although there are no reasons or bases requirements imposed on a medical examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the standards of adequacy for private and VA medical opinions are the same.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).  

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, supra (quoting Ardison, supra).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  Thus, because Dr. T.S. failed to support his opinion with any stated reasoning and did not indicate that his opinion was based on a review of the claims folder, to include consideration of the fact that the Veteran was not treated for hypertension in service and hypertension did not first manifest until many years after service, the Board finds that, to the extent that Dr. T.S.'s opinion is supportive of a direct link between the Veteran's hypertension and service, that opinion is not adequate to rely upon in this case.  See Stefl and Ardison, both supra.

The Board concludes that the evidence of record does not otherwise support a finding of service connection for hypertension on a direct basis or presumptive chronic disease.  Indeed, there is simply no evidence to suggest that the Veteran's hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  There is also no evidence of hypertension in service or of a continuity of symptoms since service.  Further, no other medical provider has linked the Veteran's hypertension directly to service  Notably, a February 2010 VA examiner acknowledged that the Veteran experienced stress in service, but stated that hypertension due to stress generally is related to the time of stress and falls when the stress is controlled.  As hypertension was not noted in service, the examiner concluded that a link between the Veteran's in-service stress and his current hypertension was unlikely.  In short, there is no basis upon which to conclude that the Veteran's hypertension is in any way directly attributable to service.

Turning to the question of whether a service-connected disability may have caused or aggravated the Veteran's hypertension, as noted above, the Veteran is service connected for PTSD and CAD.  Notably, the record contains the December 2005 letter from Dr. T.S., wherein he stated his opinion that the Veteran "has had problems over the years with hypertension which may well have been brought on by a combination of his [PTSD] and increased anxiety and stress over the years."  Dr. T.S. submitted another statement in April 2009, wherein he proffered his opinion that the Veteran's "PTSD symptoms and the stress that he was exposed to during his military service have contributed to some of his hypertension which requires medical treatment at this time."  

In support of an association between hypertension and PTSD, the Veteran's representative quoted the following passage from Cecil Textbook of Medicine in an October 2009 brief: 

Psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of [cardiovascular disorders].  In addition, measures of cardiovascular physiologic reactivity have been correlated with [cardiovascular disorder] outcomes.

The Veteran was afforded another VA examination in February 2010.  Upon physical examination of the Veteran and review of the evidence of record, the VA examiner opined:

There is no record of PTSD causing [h]ypertension in medical literature.  As for [Dr. T.S.'s letter] stating that his stress contributes some to his hypertension[] [s]tressors can acutely cause hypertension such as when running or escaping danger, however this should resolve when addressed, and the residuals as in this [V]eteran would be attributable to essential [h]ypertension.  The hypertension due to stress generally is related to the time of stress and falls when the stressor is controlled.  This [V]eteran had the highest stress in service but had no recorded hypertension at that time.  [I] [f]eel that the [l]ink between this [Veteran's] stress and hypertension is unlikely at this time.  I have no [rationale] for [Dr. T.S.] stating that his hypertension was due to PTSD.

In July 2011, the agency of original jurisdiction (AOJ) sought an addendum to the February 2010 VA examination report.  In his addendum report, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The examiner noted that, per the Veteran's reported history, hypertension was first indicated in the late 80's to early 90's, when he was turned down for insurance.  The examiner stated that the Veteran's reported history was not consistent with hypertension that was associated with pain and stress, as this would be expected to have been greatest during the time of increased pain and stress.  The examiner noted that the Veteran's service separation examination revealed normal blood pressure at that time.  Additionally, the examiner stated that hypertension developing 10 to 20 years after the Veteran's military service was most likely connected to the ageing process.  Regarding the quoted text from Cecil Textbook of Medicine, the examiner stated that although that textbook indicated a possible association between hypertension and stress, it had not been medically determined to be causative clinically at that time.  The examiner stated that while there is a great deal of anecdotal information about stress contributing to hypertension, the "most important behavioral determinants of blood pressure," as taken from Cecil Textbook of Medicine, "are related to dietary consumption or calories and salt."  The examiner noted that genetics were a major determinant in the development of hypertension.  

Another VA opinion was obtained in July 2012 to address the specific issue of whether the Veteran's currently diagnosed hypertension was caused or aggravated by his service-connected PTSD and/or CAD.  The examiner noted that CAD was an atherosclerotic process of the coronary artery that puts the affected individual at risk for myocardial ischemia.  The examiner stated that there was no documented case of worsening hypertension secondary to CAD in medical literature and no known pathophysiologic mechanism whereby CAD could cause or aggravate hypertension.  The examiner noted that hypertension has been implicated as a causal factor in the development of CAD, "but not the other way around."

Regarding a relationship between hypertension and PTSD, the examiner stated that although stress and anxiety associated with PTSD can result in intermittent increase in blood pressure, they do not in isolation result in consistent, permanent changes in blood pressure.  The examiner then cited to the most important behavioral determinants of blood pressure, as set forth in Cecil Textbook of Medicine.  Lastly, the examiner compared the Veteran's currently prescribed hypertension medication to that which had been prescribed in early 2005 and found that while an increase in prescribed medication suggested a worsening of the disease, for the reasons previously stated, it was his opinion that it was less likely than not that the Veteran's hypertension was aggravated beyond its natural progression by his PTSD or CAD.

Upon review of the evidence of record, the Board also finds there to be no basis upon which to award service connection for hypertension as secondary to a service-connected disability.  As to whether the service-connected PTSD and/or CAD has caused or made chronically worse the Veteran's hypertension, the Board finds particularly probative the VA examiners' opinions of record.  Concerning the first aspect of a secondary service connection claim, the July 2011 VA examiner stated that hypertension that first manifest itself 10 to 20 years after service was not the type of hypertension associated with pain and stress.  Rather, the examiner attributed the Veteran's hypertension to the ageing process and noted that according to Cecil Textbook of Medicine, the most important behavioral determinants of blood pressure and diet and salt.  The examiner stated that although Cecil Textbook of Medicine indicated an association between hypertension and stress, it has not been clinically determined to be causative, noting that the textbook also states that patients who associate hypertension directly with stress should be counseled that stress management alone, without medication, is rarely sufficient to control hypertension.  Further, the July 2012 VA examiner stated that there was no basis in medical literature to conclude the CAD causes hypertension.  The examiner also noted that there is no pathophysiologic mechanism whereby CAD could cause hypertension.  The examiner pointed out that although hypertension could be a causative factor of CAD, the reverse had not been demonstrated.

With respect to whether the Veteran's PTSD and/or CAD has made chronically worse the Veteran's hypertension, the July 2012 VA examiner found no evidence to support a finding of aggravation.  Although the examiner noted a suggested increase in the severity of the Veteran's hypertension during the pendency of his claim, the examiner did not attribute that worsening to the Veteran's PTSD or CAD.  The examiner pointed out that while PTSD-related stress and anxiety can result in intermittent increase in blood pressure, they do not in isolation result in consistent permanent changes in blood pressure.  Similarly, the examiner found no basis in medical literature or science upon which to conclude that the Veteran's CAD had caused a permanent worsening of his hypertension.  

In consideration of the evidence of record, the Board finds that the Veteran does not have hypertension that was caused or been made worse by his service-connected PTSD and/or CAD.  In rendering this finding, the Board has considered the statements of Dr. T.S., which, as noted above, are not supported by any rationale.  Nor does it appear as though Dr. T.S. opinion was based on a review of the claims folder.  Accordingly, as Dr. T.S. failed to provide any rationale for his opinion, the Board finds that it is in adequate to rely upon in this case, especially in light of the VA examiner's opinions to the contrary.  See Stefl and Ardison, both supra.  Further, in reviewing Dr. T.S.'s opinion, the February 2010 VA examiner noted that stressors can acutely cause hypertension such as when running or escaping danger, but indicated that any elevated blood pressure should resolve when the stressors were addressed.  The examiner stated that any residual hypertension would be essential in nature-in other words, the hypertension would have no identifiable organic cause.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Here, however, in his July 2011 addendum opinion, the February 2010 examiner attributed the Veteran's hypertension to the ageing process.  The Board also points out that no private medical provider has in any way associated the Veteran's hypertension with his CAD.  Indeed, record dated between January and August 2007 show that the Veteran was treated at Cookeville Regional Medical Center and Tennessee Heart for chest pains and heart related conditions.  While the private treatment records from both medical facilities note the Veteran's hypertension, they do contain evidence linking it any heart-related disorder.  

Lastly, while the Veteran believes that his hypertension has been caused or aggravated by his PTSD, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his erectile dysfunction, especially in light of the VA examiners' opinions to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for hypertension.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).  


ORDER

Service connection for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


